DETAILED ACTION
	This application is now being examined by Vu A. Nguyen in Art Unit 1762.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I, claims 1-3, 7, 10-30, 33, 34 and 39, in the reply filed on 3/05/2021 is acknowledged.  The traversal is on the ground(s) that the claim amendment submitted on 3/05/2021 distinguishes the claimed inventions over the examiner-cited reference. This is not found persuasive because the amendment, while overcoming the cited EP 2415835 A1, still fails to show that the three groups of invention share a special technical feature. This lack of unity of invention will be shown again below.
The requirement is still deemed proper and is therefore made FINAL.
Claims  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/11/2019, 10/09/2019 and 8/02/2019 have been considered by the examiner.
Double Patenting
Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 12 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 11. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Claim 1 defines the acrylic (co)polymer to be composed of at least 30 wt% of alkacrylic acid or ester and 0-70 wt% of other comonomers. Claim 11 narrows the at least 30 wt% to at least 50 wt%. In other words, claim 11 dictates that the amount of the other comonomers is less than 50 wt%. Thus, claim 12 repeats a feature that is already present in claim 11. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10, 13-14, 16, 19-25, 28-29, 34 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 depends from claim 1 and recites the amount of the acrylic (co)polymer to be 10-99.9 wt%. However, claim 1 dictates that the amount of the fatty acid amide in the composition is 1-10 wt%. Therefore, the maximum amount of the acrylic (co)polymer can only be 99 wt%. Claim 13 is confusing as it recites a monomer selected from a group that includes seemingly identical pairs, such as “optionally substituted aliphatic alkacrylate esters” in the 2nd line and “substituted alkyl alkacrylate” in the 4th line, or the (C1-C10)alkacrylic acid in the 3rd line that is repeated in the last line. Claim 14 specifies the alkacrylic acid or ester of claim 1 to be selected from (C1-C8) alkyl, (C5-C12) cycloalkyl(C1-C4) alkacrylate or (C1-C4) alkacrylic acid. This is confusing because the first option, i.e., (C1-C8) alkyl, is not even an alkacrylic acid or ester. Claim 16 is indefinite for a number of reasons. First, the group of alternatives is not in a proper format and dotted with confusing commas, semi-colons, and many ors and ands. Please see MPEP 2173.05(h) for the proper formats of alternative limitations. Second, the use of "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Third, the group of comonomers includes “carboxylic acids”, which are not necessarily vinyl compounds. Fourth, the claim recites the vinyl comonomer to be nd line to the 3rd-from-last line and then recites in the last two lines that the vinyl comonomer is selected from a different, smaller group. Lastly, the term “α-Methylene-γ-butyrolactone-” should be corrected. Claims 19-21 recite the composition of claim 1 and specifies an amount of the fatty acid amide in a cap layer, or a thickness of a cap layer. The claims are ambiguous as claim 1 is directed to a composition, not an article that has a cap layer. Further, claim 21 is fragmented and incomplete. Claim 22 is indefinite as it recites the amount of the fatty acid amide to be at least 0.5 wt% whereas claim 1 dictates that it must be at least 1 wt%. Claim 34 is indefinite for the same reason. Similarly, the ratio in claim 23 is unattainable as the amount of the amide can only be 1-10 wt% in the composition. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 24 recites a broad scope for R2 and R3, and the claim also recites narrower, more preferable, scopes. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. By the way, all the instances of “R2 and R3 is” should be corrected to “R2 and R3 are”. Claim 39 is indefinite for the same reason. Claim 28 recites a “composition according to any preceding claim 1”, which is confusing. Claim 29 recites the composition of claim 2 whereas claim 2 is not directed to a composition but a process. Claim 25 is indefinite as it depends on claim 24 but fails to remedy the aforementioned deficiency.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. This claim recites that the at least 50 wt% of the fatty acid amide in claim 24 is the amide of formula I. However, claim 24 already dictates that all the fatty acid amide is the amide of formula I. The feature of claim 25 must necessarily be present in claim 24. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7, 10-30, 33, 34 and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0270965 A1 to Kim et al.

Other Pertinent Prior Art
The claimed invention is also disclosed in the following references: EP 515092 A2, US 2007/0191589 A1, WO 2011/081317 A2 and particularly WO 2014/156032 A1.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762